ON MOTION FOR REHEARING.
Atkinson, J.
The brief of the attorneys for the plaintiffs in error in the cross-bill of exceptions contains the following: “Plaintiffs in error (defendants) abandoned and waived any questions which might be raised by the demurrer, except that stated in the 3d paragraph thereof, to wit: that plaintiff’s right to the permit which he sought is res judicata, because he is bound and concluded by the unreversed judicial, or quasi-judicial, action of the mayor and council upon his first application.” The first two paragraphs of the general demurrer to the original petition were sufficiently broad to include the question decided in the first division of the headnote opinion by this court. The defendants’ answer was also sufficient to raise the question. The attorneys for the parties on both sides filed separate briefs in this court on the •assignments of error in the original bill of exceptions filed by the plaintiff and the cross-bill of exceptions filed by the defendants. With the exception of the original brief filed by the plaintiffs in error in the cross-bill of exceptions, the briefs and reply briefs on both bills of exceptions discussed questions involved in the first and second grounds of demurrer to the original petition. In these circumstances this court, on account of the statement quoted above from the brief of the attorneys, could have refrained from ruling on the question first dealt with, but it was not bound to do so; and owing to the controlling and fundamental character of the question as related to the plaintiff’s case, it was deemed proper to deal with the question and, upon the decision thereof, dispose of the *90case. The case differs on its facts from those involved in the cases cited by the attorney for the plaintiff, as follows: City of Atlanta v. Gate City Gas Light Co., 71 Ga. 106 (5); Georgia Railroad &c. Co. v. Atlanta, 118 Ga. 486 (7, 8) (45 S. E. 256); Peginis v. Atlanta, 132 Ga. 302 (63 S. E. 857, 35 L. R. A. (N. S.) 716); Cutsinger v. Atlanta, 142 Ga. 555 (4) (83 S. E. 263, L. R. A. 1915B, 1097, Ann. Cas. 1916C, 280); Carey v. Atlanta, 143 Ga. 192 (84 S. E. 456, L. R. A. 1915D, 684, Ann. Cas. 1916E, 1151); Baldwin v. Atlanta, 147 Ga. 28 (92 S. E. 630); Glover v. Atlanta, 148 Ga. 285 (96 S. E. 562); Brown v. Thomasville, 156 Ga. 260 (118 S. E. 854); Upchurch v. LaGrange, 159 Ga. 113 (125 S. E. 47); Smith v. Atlanta, 161 Ga. 769 (132 S. E. 66, 54 A. L. R. 1001); Morrow v. Atlanta, 162 Ga. 228 (133 S. E. 345); Town of Lilburn v. Alford, 163 Ga. 282 (136 S. E. 95); City Council of Augusta v. Sanders, 164 Ga. 235 (138 S. E. 234); Chaires v. Atlanta, 164 Ga. 755 (139 S. E. 559, 55 A. L. R. 230). The ruling set forth in the first headnote does not conflict with the rulings in the foregoing eases. The motion for rehearing is denied.